Case 19-01069-JMM       Doc 176    Filed 06/08/20 Entered 06/08/20 13:36:41           Desc Main
                                  Document     Page 1 of 3



    Holly Roark, ISB No. 7143
    ROARK LAW OFFICES
    950 Bannock St. Ste. 1100
    Boise, ID 83702
    Telephone: (208) 536-3638
    Facsimile: (310) 553-2601
    Email: holly@roarklawboise.com

    Counsel for Debtors-in-Possession

                          UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO – BOISE

    In Re:                                      Case No. 19-01069-JMM

    WILLIAM E. DEMPSEY, II, and                 Chapter 11
    AMY D. DEMPSEY,

    Debtors and Debtors in Possession.




     EX PARTE MOTION FOR ORDER SHORTENING TIME FOR HEARING ON
BRUNOBUILT, INC.’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC (DOCKET NO. 164)

      Come now the Debtors-in-Possession in the above-described Chapter 11 bankruptcy case,

WILLIAM E. DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), and hereby move this

Court, Ex Parte, for an Order Shortening time for a hearing on BRUNOBUILT, INC.’S

MOTION FOR ORDER SHORTENING TIME TO RESPOND TO FIRST SETS OF WRITTEN

DISCOVERY TO DEBTORS AND DCCC (DOCKET NO. 164).

      This Motion is contested, an Objection having been filed by the DIP on June 8, 2020, as

Docket No. 173.

      The Notice of Motion states that a responding party has 14+3 days to respond, and the

Court Scheduled the deadline to respond to the Motion as June 24, 2020. Nevertheless, an Order

on the motion was entered as Docket No. 171, today June 8, 2020. DIP will be filing a Motion to




                                                1
Case 19-01069-JMM           Doc 176    Filed 06/08/20 Entered 06/08/20 13:36:41              Desc Main
                                      Document     Page 2 of 3



set aside the Order in the event that the Order is not withdrawn by BrunoBuilt, Inc.

         The grounds for shortening time are as follows:

         Several matters in this case are set before this Court for June 16, 2020 at 9:00 a.m. in

Boise, Idaho, and the DIP believes this matter should be heard at the same time and would be

convenient for all parties and for the Court.

         The DIP does not believe that any party will be prejudiced by the shortened notice of the

hearing on the Motion, and such motion should be expected to be heard at the same time and
date as the other matters. Shortening time in this manner will provide eight (8) days notice of the

Hearing to interested parties.

         For the foregoing reasons the DIP requests that this ex parte Motion be granted and that

the hearing on creditor BrunoBuilt, Inc.’s Motion be set for 9:00 a.m. June 16, 2020, in Boise,

Idaho.



DATED:          June 8, 2020                            Roark Law Offices



                                                        /s/Holly Roark
                                                        ___________________________________
                                                        HOLLY ROARK,
                                                        Counsel for Debtor/Debtor-in-Possession




                                                    2
Case 19-01069-JMM        Doc 176     Filed 06/08/20 Entered 06/08/20 13:36:41      Desc Main
                                    Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 3
